                        Case 19-11122-MAM      Doc 9   Filed 01/31/19     Page 1 of 7




         ORDERED in the Southern District of Florida on January 31, 2019.




                                                          Mindy A. Mora, Judge
                                                          United States Bankruptcy Court
_____________________________________________________________________________




                              UNITED STATES BANKRUPTCY COURT
                               SOUTHERN DISTRICT OF FLORIDA
                                     www.flsb.uscourts.gov


         In re:                                        Case No. 19-11122-MAM

         Elizabeth Eugenie Rothman                     Chapter 13

              Debtor(s)                    /

                       ORDER GRANTING MOTION TO ACCEPT AMENDED
                           PETITION FILED ON JANUARY 28, 2019
                            AND DETERMINING PETITION DATE

                  This matter came before the court upon the Debtor’s Exparte [sic] Motion to

        Accept Amended Voluntary Chapter 13 Petition Official Form 101 [ECF No. 7] (the

        “Motion”). The original voluntary petition (ECF No. 1) (the “Original Petition”) in this

        bankruptcy case (“Bankruptcy Case”) was filed electronically on January 27, 2019,

        which indicates that a licensed attorney with filing privileges in this district initiated
               Case 19-11122-MAM         Doc 9      Filed 01/31/19   Page 2 of 7



the filing. 1 The Original Petition did not contain a signature for the Debtor in Part 7

(captioned “Sign Below”) on page six, nor did it contain a signature for the filing

attorney on page seven.

       One day later, on January 28, 2019, Attorney Genie H. Rothman, the attorney

who electronically submitted the Original Petition, apparently realized her error. Ms.

Rothman immediately filed an Amended Voluntary Petition (ECF No. 3) (the

“Amended Petition”) containing the requisite signatures.                2   Ms. Rothman also

simultaneously filed the Motion, which requests entry of an order allowing the Debtor

to file the Amended Petition and accepting the Amended Petition “so that the case

may proceed in its normal course.” See Motion at p. 1.

       The Amended Petition comports with all relevant procedural requirements and

its validity is not in question. The court raises sua sponte the issue of whether the

Amended Petition may be deemed properly filed as of January 27, 2019 (the date of

the Original Petition) or whether the effective date of relief in this Bankruptcy Case

is January 28, 2019 (the date of the Amended Petition).




1
  The submission of the Original Petition through the CM/ECF portal, which is only accessible to
licensed attorneys, conclusively establishes that the document was filed by an attorney. See Local
Form 95 (Acknowledgment of Responsibility and Request for Login ID and Password for Live Access
to CM/ECF with Full Attorney Filing Privileges).

2 The physical signature of the Debtor (Elizabeth Eugenie Rothman) on pages six and eight of the
Amended Petition is identical to the physical signature of the attorney (Genie H Rothman) on page
seven. The email address for “Genie H Rothman, Esquire” provided on page seven of the Amended
Petition (“GenieHRothmanPA@yahoo.com”) differs slightly from the email address provided for the
Debtor (GenieHRothman@aol.com), but the similarities in format are obvious.

                                                2
                Case 19-11122-MAM            Doc 9      Filed 01/31/19     Page 3 of 7



                                             ANALYSIS

      Section 301 of the Bankruptcy Code (11 U.S.C. § 101 et seq.) provides that a

bankruptcy case is commenced by the filing of a petition, and that commencement of

the case constitutes an order for relief:

                (a) A voluntary case under a chapter of this title is commenced by
                the filing with the bankruptcy court of a petition under such
                chapter by an entity that may be a debtor under such chapter.

                (b) The commencement of a voluntary case under a chapter of this
                title constitutes an order for relief under such chapter.

11 U.S.C. § 301. Federal Rule of Bankruptcy Procedure 1008 requires that “[a]ll

petitions, lists, schedules, statements, and amendments thereto shall be verified or

contain an unsworn declaration as provided in 28 U.S.C. § 1746.” Fed. R. Bankr. P.

1008. Accordingly, for a petition to be accepted by the court and lead to entry of an

order for relief under § 301, it must be verified or include a signed declaration

comporting with the requirements of 28 U.S.C. § 1746. 3


      3   Section 1746 of title 28 provides in relevant part:

      Wherever, under any law of the United States or under any rule, regulation,
      order, or requirement made pursuant to law, any matter is required or
      permitted to be supported, evidenced, established, or proved by the sworn
      declaration, verification, certificate, statement, oath, or affidavit, in writing of
      the person making the same (other than a deposition, or an oath of office, or an
      oath required to be taken before a specified official other than a notary public),
      such matter may, with like force and effect, be supported, evidenced,
      established, or proved by the unsworn declaration, certificate, verification, or
      statement, in writing of such person which is subscribed by him, as true under
      penalty of perjury, and dated, in substantially the following form:
      ...
      (2) If executed within the United States, its territories, possessions, or
      commonwealths: “I declare (or certify, verify, or state) under penalty of perjury
      that the foregoing is true and correct. Executed on (date).
      (Signature)”.

                                                    3
               Case 19-11122-MAM      Doc 9     Filed 01/31/19   Page 4 of 7



       Part 7 of Official Form 101 (Voluntary Petition for Individuals Filing

Bankruptcy) (“Part 7”) contains the following certifications, including the necessary

declaration pursuant to 28 U.S.C. § 1746:

       I have examined this petition, and I declare under penalty of
       perjury that the information provided is true and correct.

       If I have chosen to file under Chapter 7, I am aware that I may proceed,
       if eligible, under Chapter 7, 11, 12, or 13 of title 11, United States Code.

       I understand the relief available under each chapter, and I choose to
       proceed under Chapter 7.

       If no attorney represents me and I did not pay or agree to pay someone
       who is not an attorney to help me fill out this document, I have obtained
       and read the notice required by 11 U.S.C. § 342(b).

       I request relief in accordance with the chapter of title 11, United States
       Code, specified in this petition.

       I understand making a false statement, concealing property, or
       obtaining money or property by fraud in connection with a bankruptcy
       case can result in fines up to $250,000, or imprisonment for up to 20
       years, or both. 18 U.S.C. §§ 152, 1341, 1519, and 3571.

Part 7 (emphasis added).

       Rule 1008 and 28 U.S.C. § 1746 collectively require that a debtor personally

sign the petition and indicate the debtor’s assent to the 28 U.S.C. § 1746 certification.

In re Hurdford, 290 B.R. 299, 302 (Bankr. E.D. Mich. 2003). Allowing a debtor to sign

a document under penalty of perjury pursuant to 28 U.S.C. § 1746 “does not eliminate

the requirement that the debtor personally sign the document.” Hurdford, 290 B.R.

at 302.


28 U.S.C. § 1746.
                                            4
                 Case 19-11122-MAM           Doc 9      Filed 01/31/19     Page 5 of 7



         In addition to providing the requisite verification, the next-to-last sentence of

Part 7 includes a specific request for relief under the Bankruptcy Code. Part 7 (“I

request relief in accordance with the chapter of title 11, United States Code, specified

in this petition.”). This request is crucial as it forms the basis for the “order for relief”

contemplated by § 301(b).

         Part 7 on page six of the Original Petition is blank and does not contain the

above-captioned debtor’s (“Debtor”) signature, either in physical form or typed. 4 The

second section of Part 7 (located on page seven of the Original Petition), which must

be filled out by the attorney for a debtor when a document is filed electronically

through counsel, is also blank. 5 Although page eight of the Original Petition contains

a typed signature for the Debtor, the signature on this page does not satisfy the


4
    Paragraph 8 of Local Form 95 provides:

         Prior to electronically filing any document with the court, I must verify the identity
         and obtain the original signature of the party or parties I represent on a paper copy of
         the document and must retain the original of that signed document for the length of
         time as required under Local Rule 5005-4(C). I attest that I will advise the signing
         party that the document will be submitted to the court electronically and the paper
         version of any electronic document filed by me will be an exact copy of the printed
         version and that no changes, alterations or other modifications will be made with the
         sole exception that the paper version will contain original signatures. I must type or
         print the name of any signer on any document filed by me either above or below the
         signature line and inclusion of the typed names shall be deemed a representation by
         me that the document was signed in original by that party, regardless of whether /s/,
         /s, or s/ is reflected by the typed name.

LF-95 at ¶ 8.

5 The court’s analysis of the record reveals that Elizabeth Eugenie Rothman (the Debtor) and Genie
H. Rothman (the filing attorney) are likely the same person. As of the date of entry of this Order,
however, the Debtor has not disclosed to the court that she is an attorney with filing privileges, nor
has she amended the Amended Petition to disclose any “a.k.a.” forms of her legal name. Accordingly,
the court’s analysis herein allows for each set of potential outcomes, i.e. that the Debtor and the filing
attorney are the same person, or are not the same person. In each instance, the court’s determination
regarding the defectiveness of the Original Petition remains the same.
                                                    5
                Case 19-11122-MAM           Doc 9      Filed 01/31/19     Page 6 of 7



requirement set forth in Federal Rule of Bankruptcy Procedure 1008 that a petition

be verified or contain an unsworn declaration as provided in 28 U.S.C. § 1746. The

reason the signature on page eight does not provide the requisite verification or

declaration required for an effective petition is that this page serves solely to note the

understanding of a pro se debtor regarding the potential risks of proceeding without

legal representation. 6

         The court concludes that the Debtor’s failure to provide her signature in Part

7 rendered the Original Petition fatally defective. The Original Petition therefore did

not constitute a proper request for relief pursuant to § 301. As a result, the

Bankruptcy Case cannot be deemed to have commenced as of January 27, 2019. The

court finds and holds that the order for relief in this case occurred on January 28,

2019 (the “Effective Petition Date”), the date upon which the Amended Petition was

filed.

         Accordingly, it is ORDERED that:

         1.     The Motion is GRANTED. The Amended Petition constitutes an

                effective request for relief and the Bankruptcy Case may proceed in the

                normal course.

         2.     The Original Petition is fatally defective and of no legal effect.




6
  Because an attorney electronically filed the Original Petition on the Debtor’s behalf, there was no
need for the filing of page eight, as it applies only to non-attorney debtors who are not represented by
counsel. See Original Petition, Part 7, page 8 (“If you are represented by an attorney, you do not need
to file this page.”).

                                                   6
             Case 19-11122-MAM          Doc 9   Filed 01/31/19   Page 7 of 7



      3.     The date of the order for relief in this Bankruptcy Case is January 28,

             2019.

      3.     The clerk’s office is directed to make all necessary adjustments to the

             official court record to conform to this order, including the entry of a

             PDF image of the valid Amended Voluntary Petition as ECF No. 1 and

             corrections to all applicable file dates, appropriate deadlines, and case

             data based upon the court’s determination that the Effective Petition

             Date in this case is January 28, 2019.

      4.     The clerk’s office shall issue any applicable deficiency notice(s) and serve

             a notice of commencement of case upon all interested parties reflecting

             the terms of this order.

                                          ###

Copy furnished to:

Debtor

Genie H Rothman

Attorney Rothman is directed to serve a copy of this Order upon all parties in this case
and file a Certificate of Service that substantially complies with Local Rule 2002-1(F).




                                            7
